Name: Commission Regulation (EEC) No 3460/89 of 17 November 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 89 Official Journal of the European Communities No L 334/9 COMMISSION REGULATION (EEC) No 3460/89 of 17 November 1989 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to Euronaid 8 935 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure* Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 334/10 Official Journal of the European Communities 18. 11 . 89 ANNEX I LOTS A, B, C, D, E, F, G, H, I, K, L, M, N, O, P and Q 1 . Operation No ('): see Annex II  Commission Decision of 3 . 3. 1989 2. Programme : Lots A, B, C, G, H, I, K, L, M, N, O and Q : 1989 ; Lots D, E, F and P : 1988 3. Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (6) Q (8) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3). Lot C:0(' °) 8 . Total quantity : 8 935 tonnes 9 . Number of lots : 16 10. Packaging and marking : 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3). Lots A, D, E, F, G, H, I, K, L, M, N, O, P and Q (*) Supplementary markings on the packaging : see Annex II (See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization (I2) : the Community market. Lots A, D, E, F, G, H, I, K, L, M, N, O, P and Q (") The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 26. 12. 1989  10. 1 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 4. 12. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 12. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 2  17. 1 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 27. 10 . 1989, fixed in Commission Regulation (EEC) No 3220/89 (OJ ! No L 312, 27 . 10 . 1989, p. 27) No L 334/1118 . 11 . 89 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 3 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. (3) Commission delegate to be contracted by the successful tenderer : see list in OJ No C 227, 7 . 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier or one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) At the request of the beneficiary the successful tenderer shall deliver, for each action number/shipping number, a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (^ The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number/shipping number. ( «) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number/shipping number. (') Radiation certificate must be issued by official authorities and be legalized Sudan. ( 10) The Radiation certificate must indicate the levels of :  Caesium-134 and - 137,  Iodine 131 . (") The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tader. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( I2) The supplier should send 'a duplicate of the original invoice to : MM. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 18 . 11 . 89No L 334/ 12 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (era toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (1 ) (2) (3) (4) (5) (6) A 750 Al : 75 Euronaid Liban Action n0 738/89 / Lait en poudre / 90319 B / Saida / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A2 : 75 Action n0 739/89 / Lait en poudre / 90322 B / Jounieh / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A3 : 300 Action n0 740/89 / Lait en poudre / 90435 B / Jounieh / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A4 : 300 Action n0 741 /89 / Lait en poudre / 93300 B / Saida / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B 1 065 Bl : 60 Euronaid Chile AcciÃ ³n n0 623/89 / Leche en polvo / 91755 / Coyahique via Chacabuco / DonaciÃ ³n de la Comunidad Economica Europea / Destinado a la distribuciÃ ³n gratuita B2 : 15 Brasil AcÃ §Ã £o n? 624/89 / Leite em pÃ ³ / 94211 / BelÃ ©m / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita B3 : 300 AlgÃ ©rie Action n0 625/89 / Lait en poudre / 90284 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B4 : 300 AlgÃ ©rie Action n0 626/89 / Lait en poudre / 90712 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 334/ 1318 . 11 . 89 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) B B5 : 300 Euronaid AlgÃ ©rie Action n0 627/89 / Lait en poudre / 90828 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B6 : 60 Comores Action n0 628/89 / Lait en poudre / 90507 / Moroni / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B7 : 30 Madagascar Action n0 629/89 / Lait en poudre / 91761 Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite C 1 005 CI : 120 Euronaid Sudan Action No 630/89 / Milk powder / 90632 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution C2 : 150 Action No 631 /89 / Milk powder /. 90635 / El Obeid via Port Sudan / Gift of the European Economic Community / For free distribution C3 : 420 Action No 632/89 / Sudan / 90837 / Port Sudan (') C4 : 300 Action No 633/89 / Sudan / 91128 / Port Sudan (') C5 : 15 Action No 634/89 / Milk powder / 94614 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution D 1 085 D1 : 15 Euronaid Bolivia AcciÃ ³n n" 635/89 / Leche en polvo / Bolivia / Caritas Belgica / 90290 / PotosÃ ­ via Antofagasta / DonaciÃ ³n de la Comunidad Economica Europea / Destinado a la distribuciÃ ³n gratuita D2 : 135 Ecuador AcciÃ ³n n" 636/89 / Leche en polvo / Ecuador / Caritas EspaÃ ±ola / 96004 / Guayaquil / DonaciÃ ³n de la Comunidad Economica Europea / Destinado a la distribuciÃ ³n gratuita D3 : 45 Dominica Action No 637/89 / Milk powder / Cathwel / 90125 / Roseau via Woodbridge Bay / Gift of the European Economic Community / For free distribution D4 : 120 HaÃ ¯ti Action n0 638/89 / Lait en poudre / Caritas Belgica / 90281 / Port au Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite \ D5 : 210 HaÃ ¯ti Action n0 639/89 / Lait en poudre / Caritas Neerlandica / 90332 / Port au Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite D6 : 110 HaÃ ¯ti Action n" 640/89 / Lait en poudre / Protos / 91505 / Port au Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 . 11 . 89No L 334/14 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) D D7 : 360 Euronaid HaÃ ¯ti Action n0 641 /89 / Lait en poudre / Protos / 91510 / Port au Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite I D8 : 90 RepÃ ºblica Dominicana AcciÃ ³n n0 642/89 / Leche en polvo / Republica Dominicana / Oxfam B / 90833 / Santo Domingo / DonaciÃ ³n de la Comunidad Economica Europea / Destinado a la distribuciÃ ³n gratuita E 575 El : 80 Euronaid BÃ ©nin Action n0 643/89 / Lait en poudre / Benin / Caritas France / 90506 / Bohicon via Cotonou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite E2 : 480 Burkina Faso Action n0 644/89 / Lait en poudre / Burkina Faso / Cathwel / 90123 / Ouagadougou via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite E3 : 15 Burkina Faso Action n0 645/89 / Lait en poudre / Burkina Faso / Caritas BÃ ©lgica / 90259 / Bobo DÃ ­oulasso Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite F 600 Fl : 15 Euronaid CÃ ´te d'Ivoire Action n0 646/89 / Lait en poudre / Cote d'Ivoire / AATM / 91762 B / Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite F2 : 150 Ghana Action No 647/89 / Milk powder / Ghana / Cathwel / 90122 / Tema / Gift of the European Economic Community / For free distribution F3 ; 150 Ghana Action No 648/89 / Milk powder / Ghana / Caritas Italiana / 90652 / Accra «a Tema / Gift of the European Economic Community / For free distribution F4 : 120 GuinÃ ©-Bissau AcÃ §Ã £o n? 649/89 / Leite em pÃ ³ / GuinÃ ©-Bissau / Caritas Italiana / 90644 / Bissau / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita F5 : 90 Mali Action n0 650/89 / Lait en poudre / Mali / Caritas France / 90509 / Bamako via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite F6 : 30 Mali Action n0 651 /89 / Lait en poudre / Mali / Caritas France / 90510 / Mopti vu* Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 . 11 . 89 Official Journal of the European Communities No L 334/15 ( 1 ) (2) (3) (4) (5) (6) F F7 : 15 Euronaid Mali Action n ° 652/89 / Lait en poudre / Mali / SSI / 93011 / Bamako via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite F8 : 30 Mali Action n0 653/89 / Lait en poudre / Mali / Cinterad / 9341 1 / Bamako via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G 315 Gl : 30 Euronaid Niger Action n0 654/89 / Lait en poudre / Niger / Caritas Allemagne / 90401 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G2 : 45 Niger Action n0 655/89 / Lait en poudre / Niger / Caritas Allemagne / 90462 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G3 : 90 SÃ ©nÃ ©gal Action n0 656/89 / Lait en poudre / SÃ ©nÃ ©gal / Caritas Italiana / 90655 / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G4 : 15 SÃ ©nÃ ©gal Action n0 657/89 / Lait en poudre / SÃ ©nÃ ©gal / AATM / 91757 / Bambey via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G5 : 45 SÃ ©nÃ ©gal Action n0 658/89 / Lait en poudre / SÃ ©nÃ ©gal / AATM / 91758 / Saint Louis via Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite G6 : 90 Togo Action n ° 659/89 / Lait en poudre / Togo / AATM / 91756 / LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H 270 HI : 60 Euronaid Angola AcÃ §Ã £o n? 660/89 / Leite em pÃ ³ / Angola / Caritas Neerlandica / 90323 / Lobito / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita H2 : 60 Angola AcÃ §Ã £o n? 661 /89 / Leite em pÃ ³ / Angola / Caritas Neerlandica / 90324 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita \ H3 : 15 Angola AcÃ §Ã £o n? 662/89 / Leite em pÃ ³ / Angola / WOW / 93601 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita H4 : 45 Congo Action n ° 663/89 / Lait en poudre / Congo / Caritas France / 90508 / Brazzaville Pointe Noire / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 . 11 . 89No L 334/16 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) H H5 : 15 Euronaid Congo Action n0 664/89 / Lait en poudre / Congo / SBLB / 94509 / Pointe Noire / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H6 : 45 RÃ ©publique Centrafricaine Action n ° 665/89 / Lait en poudre / RÃ ©publique Centrafricaine / AATM / 91763 / Bangui via Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite H7 : 30 Tchad Action n0 666/89 / Lait en poudre / Tchad / Caritas France / 90511 / Moundou wa Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite I 360 Euronaid ZaÃ ¯re Action n0 667/89 / Lait en poudre / ZaÃ ¯re / Caritas BÃ ©lgica / 90267 / Kinshasa via- Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite K 345 K1 : 15 Euronaid Madagascar Action n0 668/89 / Lait en poudre / Madagascar / AATM / 91759 / Fianarantsoa Tomasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite K2 : 30 Madagascar Action n0 669/89 / Lait en poudre / Madagascar / AATM / 91760 / Tomasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite K3 : 30 Madagascar Action n0 670/89 / Lait en poudre / Madagascar / OPEM / 94213 / Manakara via Tomasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite - K4 : 120 MoÃ §ambique AcÃ §Ã £o n? 671 /89 / Leite em pÃ ³ / MoÃ §ambique / Caritas Alemana / 90441 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita K5 : 60 MoÃ §ambique AcÃ §Ã £o n? 672/89 / Leite em pÃ ³ / MoÃ §ambique / Caritas Alemana / 90442 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita . K6 : 60 MoÃ §ambique AcÃ §Ã £o n? 673/89 / Leite em pÃ ³ / MoÃ §ambique / Caritas Alemana / 90443 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita K7 : 30 MoÃ §ambique AcÃ §Ã £o n? 674/89 / Leite em pÃ ³ / MoÃ §ambique / Opem / 94214 / Matola fm Maputo / Donativo da Comunidade - EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 18 . 11 . 89 Official Journal of the European Communities No L 334/ 17 ( 1 ) (2) (3) W (5) (6) L 195 LÃ  : 135 Euronaid Burundi Action n ° 675/89 / Lait en poudre / Burundi / Caritas Belgica / 90257 / Bujumbura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite L2 : 30 Somalia Action No 676/89 / Milk powder / Somalia / Caritas Italiana / 90641 / Mogadishu / Gift of the European Economic Community / For free distribution L3 : 30 Bangladesh Action No 677/89 / Milk powder / Bangladesh / CAM / 92039 / Chittagong / Gift of the European Economic Community / For free distribution M 930 Ml : 390 Euronaid Malawi Action No 678/89 / Milk powder / Malawi / Caritas Italiana / 90650 / Lilongwe »d Dar Es Salaam / Gift of the European Economic Community / For free distribution M2 : 60 ZaÃ ¯re Action n ° 679/89 / Lait en poudre / ZaÃ ¯re / CIM / 91801 / Lubumbashi trÃ ¥t Dar Es Salaam / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite M3 : 30 Zambia Action No 680/89 / Milk powder / Zambia / Caritas Germany / 90453 / Chipata Ã ­&gt;Ã ­'&lt;2 Dar Es Salaam / Gift of the European Economic Community / For free distribution M4 : 30 Zambia Action No 681 /89 / Milk powder / Zambia / Caritas Germany / 90454 / Solwezi fia Dar Es Salaam / Gift of the European Economic Community / For free distribution M5 : 30 Zambia Action No 682/89 / Milk powder / Zambia / Caritas Germany / 90455 / Kasama w'rt Dar Es Salaam / Gift of the European Economic Community / For free distribution M6 : 30 Zambia Action No 683/89 / Milk powder / Zambia / Caritas Germany / 90456 / Mbala w# Dar Es Salaam / Gift of the European Economic Community / For free distribution M7 : 30 Zambia Action No 684/89 / Milk powder / Zambia / Caritas Germany / 90457 / Lusaka V/'Ã  Dar Es Salaam / Gift of the European Economic Community / For free distribution M8 : 30 Zambia Action No 685/89 / Milk powder / Zambia / Caritas Germany / 90458 / Mansa WÃ ¶ Dar Es Salaam / Gift of the European · Economic Community / For free distribution No L 334/ 18 Official Journal of the European Communities 18 . 11 . 89 ( I ) (2) (3) (4) (5) ( 6 ) N 710 NI : 400 Euronaid India Action No 686/89 / Milk powder / India / Caritas Germany / 90459 / Madras / Gift of the European Economic Community / For free distribution N2 : 310 Action No 687/89 / Milk powder / India / Caritas Germany / 90460 / Bombay / Gift of the European Economic Community / For free distribution O 295 01 : 250 Euronaid India Action No 688/89 / Milk powder / India / Caritas Germany / 90461 / Calcutta / Gift of the European Economic Community / For free distribution 02 : 30 Action No 689/89 / Milk powder / India / ACA / 91605/ Madras / Gift of the European Economic Community / For free distribution 03 : 15 Action No 690/89 / Milk powder / India / ACA / 91604 / Cochin / Gift of the European Economic Community / For free distribution P 285 PI : 15 Euronaid India Action No 691 /89 / Milk powder / India / ACA / 91603 / Kanyakumari via Tuticorin / Gift of the European Economic Community / For free distribution P2 : 30 Action No 692/89 / Milk powder / ACA / 91606 / Bombay / Gift of the European Economic Community / For free distribution P3 : 150 Action No 693/89 / Milk powder / India / CAM / 92033 / Bombay / Gift of the European Economic Community / For free distribution P4 : 30 Action No 694/89 / Milk powder / India / SBLB / 94507 / Tuticorin / Gift of the European Economic Community / For free distribution P5 : 60 Action No 695/89 / Milk powder / India / SBLB / 94508 / Tuticorin / Gift of the European Economic Community / For free distribution Q 150 Euronaid Pakistan Action No 696/89 / Milk powder / Pakistan / Cathwel / 90121 / Karachi / Gift of the European Economic Community / For free distribution (') Las instrucciones complementarias [DO n ° C 216 del 14. 8 . 1987 - (1.1 .B.5)] no son aplicables. (') Yderligere pÃ ¥skrifter [EFT nr. C 216 af 14. 8 . 1987 (I.1.B.5)] anvendes ikke. (') Die ergÃ ¤nzenden Aufschriften [ABl. Nr. C 216 vom 14. 8. 1987 (1.1 .B.5)] sind nicht anzuwenden. (') Ã Ã ¹ Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  [EE Ã ±Ã Ã ¹9. C 216 Ã Ã ·Ã  14. 8 . 1987 ( 1 . 1 . B. 5)] Ã ´Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹. (') The supplementary markings [OJ No C 216, 14. 8 . 1987 (I.1.B.5)} not to apply. (') Les inscriptions complÃ ©mentaires [JO n ° C 216 du 14. 8 . 1987 (1.1 .B.5)] ne sont pas applicables. (') Le iscrizioni supplementari [GU n. C 216 del 14. 8 . 1987 (I:1. ·B;5)] non sono applicabili. (') De bijkomende vermeldingen . [PB nr. C 216 van 14. 8 .. 1987 (I.1.B.5)] zijn niet van toepassing. (') As inscriÃ §Ã µes complementares: [JO n? C 216 de 14. 8 . 1987 (1 . 1 .B.5)] nÃ £o sÃ £o aplicÃ ¡veis.